Citation Nr: 1000926	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a left shoulder strain with acromioclavicular 
degenerative joint disease and rotator cuff dysfunction (left 
shoulder disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent for right Achilles tendonitis and status post 
fracture metatarsal (right foot disability).

3.  Entitlement to service connection for back disorder.

4.  Entitlement to service connection for a left ankle 
disorder, to include left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The appeal is now under the jurisdiction of the 
RO in Roanoke, Virginia.  The Veteran attended a hearing 
before the undersigned in August 2009.

There has been some dispute over how the issues on appeal 
should be described.  Based on review of the claims file and 
discussion with the Veteran at the hearing, the Board finds 
that these issues are best characterized as written on the 
title page of this decision.

In January 2009, the Veteran filed a claim for a temporary 
total evaluation for left shoulder surgery.  This matter is 
REFERRED to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id. 

At the Veteran's August 2009 hearing, his left arm was in a 
sling and he reported that he had recently undergone surgery 
on his left shoulder.  As this would impact the severity of 
the Veteran's left shoulder disability, remand for a new VA 
examination is required.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994) (when the available evidence is too old for 
adequate evaluation of the Veteran's current symptomatology, 
the duty to assist requires providing a new examination).

At the August 2009 hearing, the Veteran described various 
problems with his right foot and mentioned that he had 
recently used a brace but it broke.  The Veteran's last 
examination of the right foot was in July 2007.  As his 
symptoms appear to have increased in severity, a VA 
examination is required.  See Id.

The Veteran had advanced several theories upon which service 
connection for his back disorder could be granted.  First, he 
contends that it is the result of an accident during basic 
training which either (a) aggravated a pre-existing back 
disorder (no back problems were noted on entrance, but a 
service treatment records notation attributes them to a pre-
service motor vehicle accident) or (b) directly caused the 
current back disorder.  Alternatively, he contends that his 
back disorder is secondary to or aggravated by his right foot 
disability.  A VA examination is needed to determine the 
nature and etiology of the Veteran's back disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

No opinion has been obtained on the nature and etiology of 
the Veteran's left ankle disorder.  Service treatment records 
do show an injury to the ankle in service and the Veteran has 
described falling while stationed in Hawaii and injuring the 
ankle.  A VA examination is needed to determine whether the 
Veteran's current left ankle disorder is related to service.  
See Id.

A review of the file reveals outstanding medical records that 
must be obtained.  Regulations provide that efforts must be 
made to secure all private medical records and VA records 
that may exist related to the Veteran's claim.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  In October 2009, 
the Veteran's representative submitted new evidence.  
Included in this evidence was a statement from the Veteran 
which explained that he was seeing Dr. Friedlis on October 
19th in regards to his right foot and that he wanted 
treatment records from Dr. Friedlis to be submitted in 
support of his claim.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete treatment record from Dr 
Friedlis.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Schedule the Veteran for a VA 
examination(s) to determine the current 
severity of the left shoulder 
disability and right ankle disability 
and the nature and etiology of the back 
disorder and left ankle disorder.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical, including 
describing ranges of motion with a 
notation of where pain begins.

The examiner should offer an opinion as 
to whether a left ankle disorder had 
its onset in service, is related to 
service, or was aggravated by service 
or a service-connected disability.

The examiner should offer an opinion as 
to whether a back disorder clearly pre-
existed service.  If so, the examiner 
should state whether the back disorder 
was aggravated beyond the natural 
progression of the disease in service.  
If not, the examiner should state 
whether the back disorder at least as 
likely as not had its onset in service, 
is related to service, or was 
aggravated by service or a service-
connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

